499 Pa. 507 (1982)
454 A.2d 1
COMMONWEALTH of Pennsylvania
v.
Charles Emory SMITH, Petitioner.
Supreme Court of Pennsylvania.
December 3, 1982.
*508 Penn B. Glazier, Lancaster, for petitioner.
George Yatron, Dist. Atty., Berks County, Reading, for respondent.

OPINION OF THE COURT
PER CURIAM:
Petitioner, Charles Emory Smith, was convicted in the Court of Common Pleas of Berks County of burglary, attempted theft, criminal trespass, and conspiracy. He was sentenced to a term of imprisonment of two to four years for burglary, six to twelve months for attempted theft, one to two years for criminal trespass, and one to four years for conspiracy, the sentences to run concurrently. He was also fined $200 for each count. The Superior Court affirmed and petitioner seeks our review.
Petitioner asserts[1] that the court improperly imposed multiple sentences for the same act. Although this issue was not previously raised, it is not waived. Commonwealth v. Walker, 468 Pa. 323, 362 A.2d 227 (1976). We agree with petitioner that one who makes only one unlawful entry may not be sentenced for both burglary and criminal trespass. Commonwealth v. Cadogan, 297 Pa.Super. 405, 443 A.2d 1185 (1982); Commonwealth v. Crocker, 280 Pa.Super. 470, 421 A.2d 818 (1980).
Accordingly, the judgment of sentence for criminal trespass is vacated. The judgments of sentence on all other counts are affirmed.
NOTES
[1]  Petitioner also raises the following issues: (1) the evidence was insufficient to support the verdict, (2) trial counsel was ineffective for failing to file a motion for reconsideration of sentence, (3) trial counsel was ineffective because he elicited testimony concerning petitioner's post-arrest silence, and (4) trial counsel was ineffective for failing to lay a proper foundation for the impeachment of witness Nemeth with a prior inconsistent statement. Following our review of the record, we find no merit to the above allegations of error.